Citation Nr: 1532823	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-02 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for instability of the left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Los Angeles, California, respectively.  Jurisdiction remains with the RO in Los Angeles, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a Board hearing at the RO via videoconference technology.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  Here, the Veteran submitted a statement indicating that he wished to appear at a Travel Board hearing.  See February 2011 VA Form 9.  He later clarified that he wished to have a videoconference hearing.  See April 2011 submission.  To date, a hearing has not been scheduled.  Accordingly, the Board finds that a Board hearing by videoconference technology must be scheduled for the Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference technology at his local AOJ at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




